PER CURIAM:
Lendora Gilchrist appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gilchrist v. Parth’s Inc., No. 4: 10-cv-03034-JMC, 2011 WL 6887734 (D.S.C. Dec. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.